Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Courtside Acquisition Corp. (Name of Issuer) Common Stock, $0.0001 Par Value (Title of Class of Securities) 22274N102 (CUSIP Number) June 1, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 14 CUSIP No. 22274N102 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Woodland Partners 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION New York 5 SOLE VOTING POWER Number of 268,500 shares Shares Beneficially 6 SHARED VOTING POWER Owned By 0 shares Each Reporting 7 SOLE DISPOSITIVE POWER Person 268,500 shares With 8 SHARED DISPOSITIVE POWER 0 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 268,500 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.6% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN Page 2 of 14 CUSIP No. 22274N102 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Barry Rubenstein 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States 5 SOLE VOTING POWER Number of 590,000 shares Shares Beneficially 6 SHARED VOTING POWER Owned By 928,500 shares Each Reporting 7 SOLE DISPOSITIVE POWER Person 590,000 shares With 8 SHARED DISPOSITIVE POWER 928,500 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,518,500 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.0% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN Page 3 of 14 CUSIP No. 22274N102 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Marilyn Rubenstein 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States 5 SOLE VOTING POWER Number of 0 shares Shares Beneficially 6 SHARED VOTING POWER Owned By 928,500 shares Each Reporting 7 SOLE DISPOSITIVE POWER Person 0 shares With 8 SHARED DISPOSITIVE POWER 928,500 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 928,500 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.5% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN Page 4 of 14 CUSIP No. 22274N102 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Woodland Venture Fund 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION New York 5 SOLE VOTING POWER Number of 285,000 shares Shares Beneficially 6 SHARED VOTING POWER Owned By 0 shares Each Reporting 7 SOLE DISPOSITIVE POWER Person 285,000 shares With 8 SHARED DISPOSITIVE POWER 0 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 285,000 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN Page 5 of 14 CUSIP No. 22274N102 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Seneca Ventures 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION New York 5 SOLE VOTING POWER Number of 215,000 shares Shares Beneficially 6 SHARED VOTING POWER Owned By 0 shares Each Reporting 7 SOLE DISPOSITIVE POWER Person 215,000 shares With 8 SHARED DISPOSITIVE POWER 0 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 215,000 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN Page 6 of 14 CUSIP No. 22274N102 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Woodland Services Corp. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION New York 5 SOLE VOTING POWER Number of 0 shares Shares Beneficially 6 SHARED VOTING POWER Owned By 500,000 shares Each Reporting 7 SOLE DISPOSITIVE POWER Person 0 shares With 8 SHARED DISPOSITIVE POWER 500,000 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 500,000 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.0% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO Page 7 of 14 Item 1. (a) Name of Issuer: Courtside Acquisition Corp. (b) Address of Issuers Principal Executive Offices: 1700 Broadway 17 th Floor New York, New York 10019 Item 2. 1 (a) Name of Person Filing: Woodland Partners (b) Address of Principal Business Office, or, if none, Residence: 68 Wheatley Road Brookville, New York 11545 (c) Place of Organization: New York (d) Title of Class of Securities: Common Stock, $0.0001 par value per share (e) CUSIP Number: 22274N102 2 (a) Name of Person Filing: Barry Rubenstein (b) Address of Principal Business Office, or, if none, Residence: 68 Wheatley Road Brookville, New York 11545 (c) Citizenship: United States (d) Title of Class of Securities: Common Stock, $0.0001 par value per share (e) CUSIP Number: 22274N102 3 (a) Name of Person Filing: Marilyn Rubenstein (b) Address of Principal Business Office, or, if none, Residence: 68 Wheatley Road Brookville, New York 11545 (c) Citizenship: United States (d) Title of Class of Securities: Common Stock, $0.0001 par value per share (e) CUSIP Number: 22274N102 4 (a) Name of Person Filing: Woodland Venture Fund (b) Address of Principal Business Office, or, if none, Residence: 68 Wheatley Road Brookville, New York 11545 (c) Place of Organization: New York (d) Title of Class of Securities: Common Stock, $0.0001 par value per share (e) CUSIP Number: 22274N102 Page 8 of 14 5 (a) Name of Person Filing: Seneca Ventures (b) Address of Principal Business Office, or, if none, Residence: 68 Wheatley Road Brookville, New York 11545 (c) Place of Organization: New York (d) Title of Class of Securities: Common Stock, $0.0001 par value per share (e) CUSIP Number: 22274 N102 6 (a) Name of Person Filing: Woodland Services Corp. (b) Address of Principal Business Office, or, if none, Residence: 68 Wheatley Road Brookville, New York 11545 (c) Place of Organization: New York (d) Title of Class of Securities: Common Stock, $0.0001 par value per share (e) CUSIP Number: 22274N102 Item 3. If this statement is filed pursuant to §240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C.78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C.78c) (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E). (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F). (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G). (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813). (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3). (j) o Group, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership. Each Unit of Courtside Acquisition Corp. consists of one share of common stock, 0.0001 par value per share (the Common Stock), and two redeemable common stock purchase warrants (the Warrants). Each Warrant entitles the holder to purchase one share of Common Stock at a price of $5.00. Page 9 of 14 Each Warrant becomes exercisable on the later to occur of the Issuers completion of a business combination, or June 30, 2006, and expires on June 29, 2009, or earlier upon redemption. The percentages of beneficial ownership shown below are based on 16,800,000 shares of Common Stock outstanding as of May 9, 2007, as reported in the Issuers quarterly report on Form 10-Q for the period ended March 31, 2007. The following includes securities of the Issuer held by the reporting persons as of June 1, 2007. 1. Woodland Partners: (a) Amount Beneficially Owned: 268,50
